UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4374



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MAURICE PICKENS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-04-477)


Submitted:   July 24, 2006            Decided:   September 26, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James T. McBratney, Jr., Florence, South Carolina, for Appellant.
Alfred William Walker Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Maurice Pickens pled guilty without the benefit of a plea

agreement to charges of:         (1) possession with intent to distribute

five grams or more of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(b) (2000); (2) using and carrying a firearm

during   and    in   relation    to,   and     possession   of    a   firearm    in

furtherance of, a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A), (c)(2) (2000); and (3) possession of a firearm by

a   previously       convicted    felon,     in    violation     of   18   U.S.C.

§§ 922(g)(1), 924(a)(2), (e) (2000).              The district court sentenced

Pickens to the minimum penalty provided for by statute, concurrent

120-month      sentences   on    the   first      and   third    counts,   and   a

consecutive 60-month sentence on the second count, for a total of

180 months’ imprisonment.

            Pickens appeals.       His counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting there are

no meritorious issues upon which to appeal but seeking this court’s

review of Pickens’ guilty plea, specifically the effect of the

district court’s misstatement at the guilty plea hearing concerning

the drug quantity charged in the indictment’s first count.                   That

count charged Pickens with possession with intent to distribute

five or more grams of cocaine base.            During the Fed. R. Crim. P. 11

colloquy, however, the district court informed Pickens the quantity

charged in the indictment was fifty or more grams of cocaine base.


                                       - 2 -
Counsel asserts the misstatement denied Pickens the opportunity to

weigh accurately the risks and benefits of a trial.

          Because Pickens raises this issue for the first time on

appeal, we review for plain error.     See Fed. R. Crim. P. 52(b).

Four conditions must be met before we will notice plain error: (1)

there was error; (2) the error was plain under current law; (3) the

error affects substantial rights, typically meaning the defendant

is prejudiced by the error in that it affected the outcome of the

proceedings; and (4) the error seriously affects the fairness,

integrity, or public reputation of judicial proceedings.    United

States v. Olano, 507 U.S. 725, 733-37 (1993).    In the guilty plea

context, to prove that an error is substantial, the defendant must

show that, but for the error, he would not have pled guilty.

United States v. Martinez, 277 F.3d 517, 532 (4th Cir. 2002).

          Here, while the district court misstated the quantity of

drugs for which Pickens was to be held responsible, it accurately

stated the penalty that Pickens would face for the offense, which

Pickens indicated he understood.       Thus, Pickens knowingly and

voluntarily entered his guilty plea with an understanding of its

consequences.    See United States v. Wood, 378 F.3d 342, 349 (4th

Cir. 2004).     Consequently, Pickens’ substantial rights were not

affected by the district court’s misstatement.

          Pickens has filed a pro se supplemental brief, in which

he raises three issues. Because Pickens did not raise these issues


                               - 3 -
below, we review them for plain error.   See Olano, 507 U.S. at 732-

34.

           First, Pickens claims he is actually innocent on the

second count, despite his guilty plea.    Pickens admitted that the

police seized drugs and two firearms, over which he held dominion

and control, from his bedroom.    The district court properly found

a factual basis for the guilty plea and that he pled guilty

knowingly and intelligently. As Pickens’ guilty plea was valid, he

waived all antecedent nonjurisdictional defects, including claims

of actual innocence.   Tollett v. Henderson, 411 U.S. 258, 266-67

(1973); United States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993).

           Next, Pickens claims the district court did not properly

comply with 21 U.S.C. § 851(b) (2000), because it failed to ask

whether Pickens admitted or denied a 1989 felony conviction for

possession with intent to distribute cocaine base, as alleged in

the Government’s information filed pursuant to § 851.   However, as

was noted in the presentence report and at the sentencing hearing,

the Government’s information mischaracterized Pickens’ prior felony

conviction; in fact, he had been convicted of possession of cocaine

base.   At the sentencing hearing, Pickens readily admitted to this

prior felony conviction.

           Pickens “must prove that error ‘actually affected the

outcome of the proceedings.’”     United States v. Ellis, 326 F.3d

593, 599 (4th Cir. 2003) (quoting United States v. Hastings, 134


                                 - 4 -
F.3d 235, 240 (4th Cir. 1998)).   We find he demonstrates neither

that the district court erred by failing to question him concerning

a legally immaterial detail of his prior felony conviction that all

contemporaneously acknowledged was incorrect, nor that any such

error would have affected the outcome of the sentencing proceeding.

          Finally, Pickens claims the district court should have

afforded him the benefit of the “safety valve” provision when

imposing sentence. See 18 U.S.C. § 3553(f) (2000); U.S. Sentencing

Guidelines Manual (USSG) § 5C1.2 (2003).     Under this provision, a

defendant who provides timely and truthful information about his

offenses to the Government may be sentenced without regard to

statutory mandatory minimums, if he meets all the requirements set

forth in the statute.   18 U.S.C. § 3553(f) (2000); USSG § 5C1.2;

United States v. Beltran-Ortiz, 91 F.3d 665, 667 (4th Cir. 1996).

However, Pickens was clearly ineligible for this “safety valve”

provision in light of his firearm conviction pursuant to § 924(c).

See 18 U.S.C. § 3553(f)(2) (2000) (requiring that “the defendant

did not use violence or credible threats of violence or possess a

firearm or other dangerous weapon . . . in connection with the

offense”); USSG § 5C1.2(a)(2) (same).

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.    Accordingly, we affirm

the judgment of the district court.      This court requires that

counsel inform his client, in writing, of his right to petition the


                              - 5 -
Supreme Court of the United States for further review. If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 6 -